FRANKLIN, J.
Appellant has taken an appeal and on June 12, 1916,' caused to be filed in this court a transcript of “the record of his conviction of the crime of grand larceny. No effort has been made to show any legal reason for reversing the judgment of the trial court. We have carefully examined the record presented, which clearly shows appellant’s ■guilt of the offense charged, and that his substantial rights have been guarded in a fair and impartial trial.
The judgment is affirmed.
ROSS, C. J., and CUNNINGHAM, J., concur.